TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00295-CV



                                        S. C. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 19-0035-CPSC395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               S.C.M. appeals from the trial court’s order terminating his parental rights to his

child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear

and convincing evidence that statutory grounds for terminating his parental rights existed and

that termination was in the child’s best interest. See id. § 161.001(b)(1)(D), (N), (O), (2).

               On appeal, appellant’s court-appointed attorney has filed a brief concluding that

the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental




       1  We refer to appellant by his initials only. See Tex. Fam. Code § 109.002(d); Tex. R.
App. P. 9.8. The parental rights of the child’s mother also were terminated in the trial court’s
order of termination based on her affidavit of voluntary relinquishment of parental rights, see
Tex. Fam. Code § 161.001(b)(1)(K), and she is not a party on appeal.
rights). The briefs meet the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s attorney has certified to this Court

that he provided appellant with a copy of the Anders brief and informed him of his right to

examine the appellate record and to file a pro se brief. To date, appellant has not filed a pro

se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

appellant’s behalf, and have found nothing that would arguably support an appeal. We agree that

the appeal is frivolous and without merit.       Accordingly, we affirm the trial court’s order

terminating appellant’s parental rights.2



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: August 31, 2020




        2  Appellant’s counsel has filed a motion to withdraw as counsel. We deny the motion.
Counsel’s obligations to his client has not yet been discharged. See In re P.M., 520 S.W.3d 24,
27 (Tex. 2016) (per curiam). If appellant, after consulting with counsel, desires to file a petition
for review, counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id. at 27–28.
                                                 2